DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 1 fails to show "front drainage pipeline 1" which acts as the connection between "three-way valve 12" and "urine inlet 24" . Rather, the Figure has reference character 1 that points to a blank space in the drawing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains 178 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 4 recite “an electronic tag that is configured to…limit service life of the monitoring controller.” It is unclear if this feature limits patient time on the device, or if the service life monitoring is for maintenance functions. The phrase “limit service life” will be interpreted as limiting the time the device is in use while connected to the patient.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN104623745A) herein after Wang.
The attached Chinese-English translation of Wang will be referenced.
In relation to the claimed feature of:
A drainage monitoring control unit
Wang teaches a smart bladder urinary rehabilitation device ([0055])
(A drainage monitoring control unit) comprising: a front drainage pipeline, a monitoring controller, a rear drainage pipeline, and a urine collection bag  
Wang teaches a catheter connected to the indwelling catheter (corresponding to the claimed “front drainage pipeline” feature) (Fig.1 #9, [0056]), a urinary catheter (corresponding to the claimed “rear drainage pipeline” feature) (Fig. 1 #15, [0057]) and a urine bag (corresponding to the claimed “urine collection bag”) (Fig. 1, #17, [0055]). The drainage monitoring control unit of Wang and the associated components contained within which are associated with monitoring and control of said components corresponds to the claimed “monitoring controller” feature (First Annotated Figure 1, #A3).
The monitoring controller comprises a monitoring control cavity 
The smart bladder urinary rehabilitation device possesses a cavity (First Annotated Figure 1, #A1)
(A monitoring control cavity) that is provided with a urine outlet communicated with the urine collection bag via the rear drainage pipeline and that is provided with a urine inlet connected to the front drainage pipeline
The device of Wang contains a three-way connector with an inner chamber (Fig. 1, #12; [0056]) with the catheter connected to the indwelling catheter (Fig.1 #18, [0056]) via a catheter (Fig.1 #9) and the urine bag (Fig. 1, #17) via a urinary catheter (Fig.1 #15; Second Annotated Figure 1, “Urine inlet” and “Urine outlet”)
A monitoring component that monitors pressure of urine in the monitoring control cavity and outputs a pressure signal
Wang further teaches a detecting end that communicate(s) with the inner chamber ([0056]) and is attached to a pressure sensor (Fig. 1, #2; [0056]) which creates a pressure output ([0059])
A control valve that controls communication or blocking between the urine inlet and the urine outlet 
A squeeze type solenoid valve (Fig. 1, #5) having a mechanical switch (Fig. 1, #14) and a three-way connector (Fig. 1, #12) form a valve assembly (First Annotated Figure 1, #A2) which controls the flow of urine between the urine inlet and urine outlet ([0058,0066-0068])
The front drainage pipeline comprises a connector connected to an indwelling urinary catheter 
Wang further teaches a catheter (Fig. 1 #9) that has a portion connected to an indwelling catheter (Fig. 1 #18)
A first three-way valve, wherein the first three-way valve is provided with an air inlet communicated with air, a first inlet communicated with the connector, and a first outlet connected to the urine inlet; the first three-way valve switches between two working states: blocking the first inlet but making the air inlet communicate with the first outlet and blocking the air inlet but making the first inlet communicate with the first outlet; 
The valve assembly (First Annotated Fig. 1, #A2) has two operational paths and when operated, alternates between two working states which control flow through the device. When the squeeze type solenoid valve (Fig. 1, #13) is closed, pressure is directed through the air filter (Fig. 1 #8) to the pressure sensor. Said air filter allows communication between the urine and air (Second Annotated Figure 1, “Air inlet”). When the squeeze type solenoid valve is open, urine flows from the urine inlet to the urine outlet 
It is noted that “the first three-way valve switches between two working states: blocking the first inlet but making the air inlet communicate with the first outlet and blocking the air inlet but making the first inlet communicate with the first outlet” is a recitation of functional language, where the solenoid valve and three-way connector of Wang are capable of the claimed function, as discussed above. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
While Wang does not explicitly teach having a drift diameter of the first three-way valve not less than an inner diameter of the indwelling urinary catheter, one of ordinary skill in the art would recognize that maintaining the inner diameter of the tubing to be at least that of the indwelling urinary catheter would be desirable in an effort to prevent undesired changes in pressure and flow. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate a drift diameter not less than the inner diameter of the indwelling urinary catheter in order to prevent restriction to flow in order to avoid undesired changes in pressure and reductions in flow.

    PNG
    media_image1.png
    648
    883
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    676
    684
    media_image2.png
    Greyscale

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and further in view of Li (US 10251793 B1), herein after Li.
Regarding claim 2, Wang teaches all of the elements of the claimed invention as discussed above in claim 1, with the exception of an electronic tag that is configured to: determine a correspondence between a patient and the monitoring controller, store data information about use of the monitoring controller by the patient, and limit service life of the monitoring controller.
Li teaches a series of passive RFID tag sensors driven by a controller-transceiver. Said controller-transceiver sends signals to each tag and receives data from the tags concerning the patient (Abstract) (corresponding to the claimed “electronic tag that is configured to: determine a correspondence between a patient and the monitoring controller, store data information about use of the monitoring controller by the patient” feature). This data and its transmittal are used as indication of when the product must be replaced and when the patient requires attention (Col. 4, lines 32-35) (corresponding to the claimed “limit service life of the monitoring controller” feature).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Li to include electronic tags to monitor patient and device condition, store the data obtained from said tags and use that data to limit service life (Col. 4, lines 32-35, Abstract).
It is noted that “configured to: determine a correspondence between a patient and the monitoring controller, store data information about use of the monitoring controller by the patient, and limit service life of the monitoring controller” is a recitation of functional language, where the tag of Li is capable of the claimed function, as discussed above. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and further in view of Teeslink (US 20100280451 A1), herein after Teeslink.
Regarding claim 3, Wang teaches all of the elements of the claimed invention as discussed above in claim 1, with the exception of three-way valve connected between the connector and the first three-way valve; the second three-way valve is provided with a perfusion port that can be connected to an external infusion pipeline, a second inlet connected to the connector, and a second outlet connected to the first inlet through a pipeline connected between the first three-way valve and the second three-way valve;  15GAOWO-172 the second three-way valve can switch between two working states: blocking the second outlet but making the perfusion port communicate with the second inlet and blocking the perfusion port but making the second inlet communicate with the second outlet; and a drift diameter of the second three-way valve is not less than the inner diameter of the indwelling urinary catheter.
Teeslink teaches a perfusion catheter with three-way valves communicated with a perfusion port which delivers therapeutic agents ([0019]). Said three-way valves may be together ([0019]) (corresponding to the claimed “second three-way valve is provided with a perfusion port that can be connected to an external infusion pipeline, a second inlet connected to the connector, and a second outlet connected to the first inlet through a pipeline connected between the first three-way valve and the second three-way valve;  15GAOWO-172 the second three-way valve can switch between two working states: blocking the second outlet but making the perfusion port communicate with the second inlet and blocking the perfusion port but making the second inlet communicate with the second outlet” feature).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Teeslink to include a perfusion port via a second three-way valve which allowed for control of flow through the system ([0019]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate a drift diameter not less than the inner diameter of the indwelling urinary catheter in order to prevent restriction to flow in order to avoid undesired changes in pressure and reductions in flow.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Teeslink as applied to claim 3 above, and further in view of Li.
Regarding claim 4, Wang in view of Teeslink teaches all of the elements of the claimed invention as discussed above in claim 3, with the exception of an electronic tag that is configured to: determine a correspondence between a patient and the monitoring controller, store data information about use of the monitoring controller by the patient, and limit service life of the monitoring controller.
Li teaches a series of passive RFID tag sensors driven by a controller-transceiver. Said controller-transceiver sends signals to each tag and receives data from the tags concerning the patient (Abstract) (corresponding to the claimed “electronic tag that is configured to: determine a correspondence between a patient and the monitoring controller, store data information about use of the monitoring controller by the patient” feature). This data and its transmittal are used as indication of when the product must be replaced and when the patient requires attention (Col. 4, lines 32-35) (corresponding to the claimed “limit service life of the monitoring controller” feature).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Teeslink to incorporate the teachings of Li to include electronic tags to monitor patient and device condition, store the data obtained from said tags and use that data to limit service life (Col. 4, lines 32-35, Abstract).
It is noted that “configured to: determine a correspondence between a patient and the monitoring controller, store data information about use of the monitoring controller by the patient, and limit service life of the monitoring controller” is a recitation of functional language, where the tag of Li is capable of the claimed function, as discussed above. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and further in view of Halpert (US 20180085510 A1), herein after Halpert.
Regarding claim 5, Wang teaches all of the elements of the claimed invention as discussed above in claim 1, and further teaches a pressure sensor and controller which controls flow via an activated valve. This signal is sent in response to the controller’s continuous detection of pressure once preset pressure and time values are exceeded, allowing for urine to flow from the patient to a collection bag ([0021-0022]) (corresponding to the claimed “mainboard receives a pressure signal output by the monitoring component, and when a pressure value that is obtained by subtracting air pressure at a position of a patient from pressure of urine in the monitoring control cavity is greater than or equal to a urination threshold, and duration reaches or exceeds a preset time, the mainboard outputs an instruction of making a urine inlet communicated with a urine outlet to a control component, which then drives the control valve to make the urine inlet communicated with the urine outlet” feature). Wang does not teach a weighing component, wherein the weighing component is configured to continuously measure a weight of urine in a urine collection bag and output a weight signal to the mainboard.
Halpert teaches a console including an integrated weight measurement device which measures a weight of urine from the patient collected in a urine collection vessel. Said device calculates target rates based on patient conditions and alters flow based on readings ([0015]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Halpert to include a weighing device to measure the amount of urine collected from the patient ([0015]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Halpert as applied to claim 5 above, and further in view of Yasunobe (US 9,352,673 B2), herein after Yasunobe.
Regarding claim 6, Wang in view of Halpert teaches all of the elements of the claimed invention as discussed above in claim 5, with the exception of an adjusting bracket configured to adjust a height of the monitoring host, and the monitoring host is fastened to the adjusting bracket.
Yasunobe teaches an apparatus attached to a height adjustment mechanism. Said device has a height adjusting bracket to alter height based on user needs (Abstract) (corresponding to the claimed “adjusting bracket configured to adjust a height of the monitoring host, and the monitoring host is fastened to the adjusting bracket” feature).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Halpert to incorporate the teachings of Yasunobe to include a height adjustment bracket to allow for adjusting the height of the device. 
It is noted that “configured to adjust a height of the monitoring host” is a recitation of functional language, where the adjusting bracket of Yasunobe is capable of the claimed function, as discussed above. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Halpert, in view of Yasunobe as applied to claim 6 above, and further in view of Mettler Toledo, 2016. User Manual: Micro Balances XPE26/XPE56/XPE56Q Models. [online] Mt.com. Available at: <https://www.mt.com/us/en/home/library/product-brochures/laboratory-weighing/02_Micro_Ultramicro_Balances/04_Guides/QG_XPE_26-56_Micro.html> [Accessed 2 December 2020], herein after Mettler Toledo.
Regarding claim 7, Wang in view of Halbert, in view of Yasunobe teaches all of the elements of the claimed invention as discussed above in claim 6, with the exception of an anti-interference frame; the 16GAOWO-172 anti-interference frame is located below the monitoring host; and the urine collection bag is hung on the adjusting bracket and is in a hollow area of the anti-interference frame when being weighed via the weighing component.
Mettler Toledo’s XPE56 scale contains a hanging weigh pan with a frame for preventing contact and preventing interference while weighing (Manual, page 3) (corresponding to the claimed “anti-interference frame; the 16GAOWO-172 anti-interference frame is located below the monitoring host; and the urine collection bag is hung on the adjusting bracket and is in a hollow area of the anti-interference frame when being weighed via the weighing component” feature).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Halpert, in view of Yasunobe to incorporate the teachings of Mettler Toledo’s device to include a frame which prevents interference while weighing.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Halpert as applied to claim 5 above, and further in view of Young (US 4,339,716), herein after Young.
Regarding claim 8, Wang in view of Halpert teach all of the elements of the claimed invention as discussed above in claim 5, with the exception of a laser level indicator, and the laser level indicator is located at a same horizontal height as the monitoring component and can emit horizontal indicating light.
Young teaches a diagnostic device in which the patient is aligned by a laser which projects a vertical line of light on the region to be examined (Col. 7, lines 17-22) where the device can be adjusted to align the patient for treatment (corresponding to the claimed “a laser level indicator, and the laser level indicator is located at a same horizontal height as the monitoring component and can emit horizontal indicating light).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Halpert to incorporate the teachings of Young to include a laser alignment system to ensure the patient and device are both at appropriate heights (Col. 7, lines 15-22).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Halpert, further in view of Young as applied to claim 8 above, and further in view of Yasunobe.
Regarding claim 9, Wang in view of Halpert, in view of Young teaches all of the elements of the claimed invention as discussed in claim 8 above with the exception of an adjusting bracket configured to adjust a height of the monitoring host, and the monitoring host is fastened to the adjusting bracket.
Yasunobe teaches an apparatus attached to a height adjustment mechanism. Said device has a height adjusting bracket to alter height based on user needs (Abstract) (corresponding to the claimed “adjusting bracket configured to adjust a height of the monitoring host, and the monitoring host is fastened to the adjusting bracket” feature).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Halpert, in view of Young to incorporate the teachings of Yasunobe to include a height adjustment bracket to allow for adjusting the height of the device.
It is noted that “configured to adjust a height of the monitoring host” is a recitation of functional language, where the adjusting bracket of Yasunobe is capable of the claimed function, as discussed above. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Halpert, in view of Young, in view of Yasunobe, as applied to claim 9 above, and further in view of Mettler Toledo.
Regarding claim 10, Wang in view of Halpert, in view of Young, in view of Yasunobe teaches all of the elements of the claimed invention as discussed above in claim 6, with the exception of an anti-interference frame; the 16GAOWO-172 anti-interference frame is located below the monitoring host; and the urine collection bag is hung on the adjusting bracket and is in a hollow area of the anti-interference frame when being weighed via the weighing component.
Mettler Toledo’s XPE56 scale contains a hanging weigh pan with a frame for preventing contact and preventing interference while weighing (Manual, page 3) (corresponding to the claimed “anti-interference frame; the 16GAOWO-172 anti-interference frame is located below the monitoring host; and the urine collection bag is hung on the adjusting bracket and is in a hollow area of the anti-interference frame when being weighed via the weighing component” feature).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Halpert, in view of Young, in view of Yasunobe to incorporate the teachings of Mettler Toledo’s device to include a frame which prevents interference while weighing.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Halpert.
Regarding claim 11, Wang teaches a control panel (Fig. 1, #10) which contains all mechanical and electrical components of the device, allowing for external connections to an indwelling catheter (Fig. 1, 18) and a urine bag (Fig. 1, #17) (corresponding to the claimed “housing, which accommodates the drainage monitoring control unit, the mainboard, the control component, and the weighing component therein” feature). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Halpert as applied to claim 11 above, and further in view of Yasunobe.
Regarding claim 12, Wang in view of Halpert teaches all of the elements of the claimed invention as discussed above in claim 5, with the exception of an adjusting bracket configured to adjust a height of the monitoring host, and the monitoring host is fastened to the adjusting bracket.
Yasunobe teaches an apparatus attached to a height adjustment mechanism. Said device has a height adjusting bracket to alter height based on user needs (Abstract) (corresponding to the claimed “adjusting bracket configured to adjust a height of the monitoring host, and the monitoring host is fastened to the adjusting bracket” feature).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Halpert to incorporate the teachings of Yasunobe to include a height adjustment bracket to allow for adjusting the height of the device.
It is noted that “configured to adjust a height of the monitoring host” is a recitation of functional language, where the adjusting bracket of Yasunobe is capable of the claimed function, as discussed above. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Halpert, in view of Yasunobe as applied to claim 12 above, and further in view of Mettler Toledo.
Regarding claim 13, Wang in view of Halpert, in view of Yasunobe teaches all of the elements of the claimed invention as discussed above in claim 6, with the exception of an anti-interference frame; the 16GAOWO-172 anti-interference frame is located below the monitoring host; and the urine collection bag is hung on the adjusting bracket and is in a hollow area of the anti-interference frame when being weighed via the weighing component.
Mettler Toledo’s XPE56 scale contains a hanging weigh pan with a frame for preventing contact and preventing interference while weighing (Manual, page 3) (corresponding to the claimed “anti-interference frame; the 16GAOWO-172 anti-interference frame is located below the monitoring host; and the urine collection bag is hung on the adjusting bracket and is in a hollow area of the anti-interference frame when being weighed via the weighing component” feature).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Halpert, in view of Yasunobe to incorporate the teachings of Mettler Toledo’s device to include a frame which prevents interference while weighing.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Halpert as applied to claim 11 above, and further in view of Young. 
Regarding claim 14, Wang in view of Halpert teach all of the elements of the claimed invention as discussed above in claim 11, with the exception of a laser level indicator, and the laser level indicator is located at a same horizontal height as the monitoring component and can emit horizontal indicating light.
Young teaches a diagnostic device in which the patient is aligned by a laser which projects a vertical line of light on the region to be examined (Col. 7, lines 17-22) where the device can be adjusted to align the patient for treatment (corresponding to the claimed “a laser level indicator, and the laser level indicator is located at a same horizontal height as the monitoring component and can emit horizontal indicating light).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Halpert to incorporate the teachings of Young to include a laser alignment system to ensure the patient and device are both at appropriate heights (Col. 7, lines 15-22).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Halpert, in view of Young as applied to claim 14 above, and further in view of Yasunobe.
Regarding claim 15, Wang in view of Halpert, in view of Young teaches all of the elements of the claimed invention as discussed above in claim 14, with the exception of an adjusting bracket configured to adjust a height of the monitoring host, and the monitoring host is fastened to the adjusting bracket.
Yasunobe teaches an apparatus attached to a height adjustment mechanism. Said device has a height adjusting bracket to alter height based on user needs (Abstract) (corresponding to the claimed “adjusting bracket configured to adjust a height of the monitoring host, and the monitoring host is fastened to the adjusting bracket” feature).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Halpert, in view of Young to incorporate the teachings of Yasunobe to include a height adjustment bracket to allow for adjusting the height of the device.
It is noted that “configured to adjust a height of the monitoring host” is a recitation of functional language, where the adjusting bracket of Yasunobe is capable of the claimed function, as discussed above. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Halpert, in view of Young, in view of Yasunobe as applied to claim 15 above, and further in view of Mettler Toledo.
Regarding claim 16, Wang does not teach an anti-interference frame; the 16GAOWO-172 anti-interference frame is located below the monitoring host; and the urine collection bag is hung on the adjusting bracket and is in a hollow area of the anti-interference frame when being weighed via the weighing component.
Mettler Toledo’s XPE56 scale contains a hanging weigh pan with a frame for preventing contact and preventing interference while weighing (Manual, page 3) (corresponding to the claimed “anti-interference frame; the 16GAOWO-172 anti-interference frame is located below the monitoring host; and the urine collection bag is hung on the adjusting bracket and is in a hollow area of the anti-interference frame when being weighed via the weighing component” feature).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Halpert, in view of Young, in view of Yasunobe to incorporate the teachings of Mettler Toledo’s device to include a frame which prevents interference while weighing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached on Monday-Thursday 07:30-05:00 MT. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on (571)27-05758. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000. /HANS KALIHER/ Examiner, Art Unit 4157
/HANS KALIHER/               Examiner, Art Unit 4157                                                                                                                                                                                         /MATTHEW T SITTNER/Primary Examiner, Art Unit 3682